internal_revenue_service department of the treasury index no washington dg person to contact telephone number refer reply to cc dom fi p plr-114750-98 date nov legend agency bank parent bank state town a dear this letter is in response to your request on behalf of bank for a ruling that certain obligations may be treated as qualified tax-exempt obligations within the meaning of sec_265 b b of the internal_revenue_code the facts you make the following representations the bank is a bank formed under the laws of the state consolidated_return group the common parent_corporation of which is the parent bank established by the state buy and sell securities and to make loans to qualified entities a body corporate and politic to the agency's statutory mission is the agency is a member of the bank is a the agency in conjunction with the bank plans to establish anew program the program to assist local_government borrowers in the state the local governments in financing the acquisition of capital assets the financed assets under the plr-114750-98 the bank will provide the funds for the program the agency will become the nominal purchaser of the financed assets which assets will then be leased to the local governments pursuant to the terms of lease agreements the lease agreements acquisition of the financed assets by purchasing the agency's rights as lessor including the payment obligations imposed on the local governments however the agency is under no obligation to make purchases of financed assets under the lease agreements either the bank or the agency take physical possession of the financed assets stream payable under the lease agreements nor will it have any continuing rights or obligations with respect to any lease agreement following the sale to the bank income from each transaction will be received at the closing of each transaction the agency will have no interest in the payment until the bank provides such funds a one-time placement fee the agency's sole at no time will for federal_income_tax purposes the lease agreements are financing arrangements and the owners of the financed assets will be the local governments local governments and not the agency are responsible for executing a form 8038-g or form 8038-gc as applicable with respect to the lease agreements electing to treat the lease agreements as qualified tax-exempt obligations and taking such actions as are necessary under state law to issue the lease agreements under the lease agreements the the bank reasonably expects that all of the lease agreements sec_141 other will not be private_activity_bonds than bonds described in expects the principal_amount of the lease agreements that it will purchase under the program when added to the tax-exempt obligations issued by the agency other than obligations described in calendar_year c ii will exceed dollar_figure for the the bank reasonably sec_265 b ii sec_265 as defined in under state law the lease agreements entered into by the local governments will not be subject_to public bidding requirements because the initial lessor is the agency lease agreements were entered into directly between the bank and the local governments a public bidding process would be required primary reason for the involvement of the agency in the transactions avoiding the public bidding requirements is the if the under the program each lease agreement will be a separate transaction with its own terms including default and security arrangements neither the agency nor the bank is obligated to enter into any other lease agreement as a lease agreement with a particular local_government a result of entering into plr-114750-938 only the format and structural terms of the specifically the bank is free to reject any given lease agreement arrangement have been agreed upon each lease agreement stands on its own with its own interest rate and payment terms will perform a separate credit risk analysis for each lease the credit risks associated with agreement and local_government one transaction will not have an impact on the terms of any other the bank is purchasing the lease agreements for transaction investment purposes and reasonably expects to hold each lease agreement entered into under the program for a period of one year the bank at least the town is a local_government participating in the program through the program the town is financing the acquisition of fire truck with a lease agreement the town lease agreement in the amount of sa a the town is a qualified_small_issuer within the meaning of if the bank had purchased the town lease sec_265 c agreement directly from the town under the terms described above without any involvement of the agency the town lease agreement would be eligible to be designated as obligation a qualified tax-exempt ruling requested the bank has requested a ruling that the town lease agreement is the involvement of the agency under the program a qualified_tax-exempt_obligation notwithstanding law and analysis sec_265 provides that no deduction shall be allowed for interest on indebtedness incurred or continued to purchase or carry obligations the interest on which is wholly exempt from federal income taxes sec_265 provides generally that in the case of a financial_institution no deduction shall be allowed for that portion of the taxpayer's interest_expense which is allocable to tax-exempt_interest of the taxpayer's interest_expense which is allocable to tax- exempt_interest is interest_expense as within the meaning of after august all assets of the taxpayer an amount which bears the same ratio to such the taxpayer's average adjusted bases of tax-exempt obligations acquired b the average adjusted bases for sec_265 provides that the portion sec_1016 bears to a plr-114750-98 sec_265 a provides that any qualified tax-exempt if obligation acquired after august it were acquired on date provides that the term qualified_tax-exempt_obligation means a tax-exempt_obligation which i by a qualified_small_issuer as defined in sec_265 qualified_tax-exempt_obligation is not a private_activity_bond but excluding bonds described in is designated by the issuer as shall be treated as is issued after august sec_265 b b b ii and sec_141 iii ii a sec_265 b c i provides in general that the term qualified_small_issuer means with respect to obligations issued during any calendar_year any issuer if the reasonably anticipated amount of tax-exempt obligations other than obligations described in by the issuer during the calendar_year does not exceed dollar_figure c ii which will be issued sec_265 sec_265 b f provides that in the case of an obligation which is issued as part of composite issue such obligation shall not be treated as qualified_tax-exempt_obligation unless i sec_265 determined by treating such composite issue as and each separate lot of obligations which are part of the issue determined by treating each such separate lot as a separate issue are met with respect to such composite issue a direct or indirect a the requirements of sec_265 a single issue are met with respect to the requirements of ii the bank has requested a private_letter_ruling that the town lease agreement assigned by the agency to the bank under the program as described above exempt obligations under sec_265 will constitute a qualified_tax-exempt_obligation if town agreement for purposes of the dollar_figure limit imposed by b issued as part of if the town lease agreement is not a direct or indirect composite issue is the issuer of the town lease will constitute a qualified tax- and not the agency c i and the town lease agreement ii the i the agency is not acting in the capacity of an issuer in the absence of the actual issuance of some type of obligation or certificate whether an entity is acting in the capacity of issuer is based on the facts and circumstances in each case this case certificate backed by the town lease agreement and selling it the bank nominal purchaser of the fire truck which will then be leased to the town the bank will provide the funds for the acquisition of the fire truck by purchasing the agency's rights as lessor to rather under the program the agency will become the the agency is not issuing any obligation or an in plr-114750-98 including the payment obligations imposed on the town under the town lease agreement until the bank provides such funds however the agency is under no obligation to purchase the fire truck under the town lease agreement in this capacity the agency is simply acting as an intermediary by purchasing the town lease agreement and selling it continuing rights or obligations with respect to any lease agreement following the sale to the bank participating in the transaction solely to avoid a state law public bidding requirement the agency has no the agency is to the bank the town lease agreement is not issued as part of a direct a composite issue would exist where or indirect composite issue sales of lease agreements to the bank were made directly or indirectly on a pooled basis or where the bank purchases individual lease agreements with the expectation of selling them directly or indirectly on a pooled basis in this case each lease agreement sold by the agency to the bank stands on its own with its own default and security arrangements and its own interest rate and payment terms given lease agreement risk analysis for each lease agreement and local_government such that the credit risks associated with one transaction will not have an impact on the terms of any other transaction is purchasing the lease agreements for investment purposes and reasonably expects to hold each lease agreement for a period of at least one year participants the benefits of either a large issue or a large issuer the bank will perform a separate credit the bank is free to reject any the program does not afford the bank as such conclusion we therefore conclude that the town lease agreement is a qualified_tax-exempt_obligation within the meaning of sec_265 notwithstanding the involvement of the agency with the program no opinion is expressed as to the tax treatment of the transaction involved herein under provisions of any other section of the code and regulations that may be applicable thereto or the tax treatment of any condition existing at the time of or effect resulting from covered by the above ruling the transaction that is not specifically plr-114750-98 this letter is directed only to the taxpayer who requested sec_6110 provides that it may not be used or cited it as precedent sincerely yours assistant chief_counsel financial institutions products by m serchuk senior technician reviewer branch enclosure copy for sec_6110 purposes
